Exhibit 10.1




OPTION TO PURCHASE

PILOT PEAK PROPERTY




THIS OPTION TO PURCHASE (this "Agreement") is made and entered into effective
the 24th day of June, 2011 (the "Execution Date"),




by and between NOEL COUSINS, an unmarried individual and resident in Arizona,
and STEVEN VAN ERT, an unmarried individual and resident in California (together
the "Vendors"),




and




RARUS MINERALS INC., a Nevada corporation,  with offices at  2850 W. Horizon
Ridge Parkway, Suite 200, Henderson, Nevada 89052 (the "Optionee").




RECITALS:




This Agreement is made and entered into with reference to the following facts:




A.

Vendors have the sole right, title and interest (subject to the rights and title
of the United States of America), free and clear of all liens and encumbrances,
in and to those certain lode mining claims situated in San Bernardino County,
California (the "Property"), consisting of  approximately 2,600 acres, all as
more particularly described in Schedule "A" attached hereto.




B.

Vendors desire to grant an exclusive option to Optionee to purchase a 100%
interest in Vendors' rights to the Property, and Optionee desires to acquire an
option to purchase Vendors' rights to the Property from Vendors, upon the terms
and conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, it is agreed by the parties as follows:




1.

DEFINITIONS:




1.1

In this Agreement and in the Schedules and the recitals hereto, unless the
context otherwise requires, the following expressions will have the following
meanings:




"Execution Date" means the date of this Agreement first mentioned above;




"Expenditures" means all expenses, obligations and liabilities of whatever kind
or nature spent or incurred directly or indirectly by Optionee from and after
the Execution Date in connection with the Property; including, moneys expended
in maintaining the Property in good standing and in applying for and securing
all necessary leases or permits; moneys expended toward all taxes, fees and
rentals; moneys expended in doing and filing assessment work; expenses paid for
or incurred in connection with any program of surface or underground
prospecting, exploring, geophysical, geochemical and geological surveying,
diamond drilling and drifting, raising and other underground work, sampling,
assaying and metallurgical testing and engineering, environmental studies,
mapping, data preparation and analysis; costs of acquiring research materials,
reports and data; costs of and/or associated with  wages, salaries, traveling
expenses, and fringe benefits (whether or not required by law) of all persons
engaged directly in work with respect to and for the benefit of the Property; in
paying for the food, lodging and other reasonable needs of such persons;




"Property" means the unpatented lode mining claims more fully described in
Schedule "A" attached hereto and incorporated herein by this reference, together
with any and all rights associated therewith, all prospecting, research,
exploration, exploitation, operating and mining permits, licenses and leases
associated therewith, easements, access, mineral, surface, water and ancillary
or appurtenant rights attached or accruing thereto.  The Property shall also
include any additional unpatented mining claims, mineral properties, or other
rights that may be included in this Agreement under the provisions of Section
12.








1







--------------------------------------------------------------------------------




2.

THE OPTION:




2.1

Vendors hereby grant to Optionee an exclusive option to purchase an undivided
100% right, title and interest in and to Vendors' rights to the Property, in
accordance with the terms of this Agreement (the "Option").




2.2

To exercise the Option, Optionee must (1) pay the aggregate sum of $910,000 to
Vendors, (2) incur an aggregate of at least $950,000 of Expenditures on the
Property, and (3) issue restricted common shares (the "Execution Share
Allocation") equal to an aggregate of 3% of the issued and outstanding shares of
Restricted Common Stock in Optionee as at the Execution Date, subject to
adjustment for any Restricted Common Stock issuances; cancellations; and/or
stock splits or stock dividends, which occur within 14 days subsequent to the
Execution Date (or any public company created by Optionee for the purpose of
development of the Property) that shall have the restrictions specified in
Section 2.3(c).  This issuance to be governed by the following formula:




A = Total Restricted issued and outstanding Common Shares at Execution Date




B = Sum of any Restricted Common Share issuances within 14 days of Execution

       Date




C = Sum of any Restricted Common Share cancellations within 14 days of

       Execution Date




D = Any multiplier to reflect a Stock Dividend or Stock Split




E = Execution Shares to be issued to Vendors




E = ( [ A + B - C ] x D ) x 3%




Additionally, it is agreed the Execution Stock Allocation issuance to the
Vendors will not be less than 9,750,000 restricted common shares and will not
exceed 9,750,000 restricted common shares and that any pre-stock split or
pre-stock dividend restricted stock issuances to the Vendors or any post-stock
split or post-stock dividend restricted stock issuances to the Vendors will be
adjusted to increase or reduce the amount of restricted shares issued to the
Vendors to 9,750,000 restricted common shares in all events.




2.3

In order to implement exercise of the Option, and maintain the Option in effect,
Optionee shall:




(a)

pay Vendors the following cash sums on or before the dates described below:




i.

$33,000 prior to or upon execution of the Option Agreement (the “Execution
Date”) (less $20,000 that has  previously been paid) for a net balance owing of
$13,000;

ii.

$52,000 on or before November 1, 2011;

iii.

$25,000 on or before March 1, 2012;

iv.

$75,000 on or before one year from the Execution Date;

v.

$75,000 on or before November 1, 2012;

vi.

$100,000 on or before two years from the Execution Date;

vii.

$100,000 on or before November 1, 2013;

viii.

$100,000 on or before three years from the Execution Date;

ix.

$100,000 on or before November 1, 2014;

x.

$125,000 on or before four years from the Execution Date; and

xi.

$125,000 on or before November 1, 2015.




(b)

incur the following Expenditures on or with respect to the Property, by the
following dates:




i.

$150,000 within 12 months following the Execution Date;

ii.

$200,000 on or before 24 months following the Execution Date;

iii.

$300,000 on or before 36 months following the Execution Date; and

iv.

$300,000 on or before 48 months following the Execution Date.








2







--------------------------------------------------------------------------------



(c)

cause Optionee  to issue shares to the Vendors in the following amounts:




i.

9,750,000 shares on or before the Execution Date;

ii.

250,000 shares on or before November 1, 2011;

iii.

250,000 shares on or before November 1, 2012; and

iv.

250,000 shares on or before November 1, 2013.




provided, however, that the restricted common shares of the Optionee shall be
fully paid and non-assessable, and issued in compliance with all applicable
federal and state securities laws. The Vendors will have the same privileges and
rights as all other common shareholders. The stock shall be issued and delivered
to the individual Vendors in proportion to Vendors' interest is this Agreement
(that is, 50% to Steven Van Ert and 50% to Noel Cousins).  Vendors acknowledge
that the stock evidencing the shares may carry a legend indicating that the
shares have not been registered under the Securities Act of 1933, as amended,
and are restricted securities for purposes of U.S. federal securities laws.
Vendors agree that, such securities will have holding period which will end on
January 1st, 2012 which will restrict the offering of these shares for sale
prior to that date and that, when issued, each set of such securities shall be
held in trust for the Vendors by Optionee's attorney, until January 1st, 2012at
which time he will forward the securities to the Vendors. Optionee agrees that
when each set of securities is issued, the Vendors will receive a notice from
Optionee's attorney that each issuance has been received into trust and will
provide the Vendors with a copy of the certificates of the issued restricted
securities. If the Agreement is cancelled, the Vendors will receive whatever
securities are held in trust by Optionee's attorney at the time of cancellation,
under the agreed delivery times referenced in this Section 2.3(c).




If the stock is registered on any stock exchange other than as presently
registered, Vendors may elect to take any or all shares to which they are
entitled hereunder through that exchange upon notice to Optionee. Optionee will
not unduly delay any registration process that is within the Public Company's
control. The Vendors warrantee that they understand the restricted shares are
being issued pursuant to the exemption from the registration requirements of the
United States Securities Act of 1933, as amended (the "Securities Act"),
provided by Regulation D Rule 506 of such Securities Act or Regulation S and
that the Vendors qualify as "accredited investors."




2.4

The cash payments, stock and Expenditures are herein collectively referred to as
the "Option Price."




2.5

All data derived by Optionee from the Expenditures shall be available to Vendor
on a quarterly basis without restriction.




2.6

This Agreement is an option agreement only, and all payments comprising the
Option Price are and shall remain optional to Optionee but shall not be
refundable. Upon the failure of Optionee to deliver or spend the consideration
comprising the Option Price within the time periods set forth herein, the Option
and this Agreement will terminate 30 days after Vendors give Optionee written
notice of such failure (during which time Optionee may deliver or spend the
consideration overdue, and therefore maintain the Option in good standing).




2.7

If, prior to the exercise of the Option, Optionee wishes to surrender the
Property, any portion thereof or any other rights acquired within the Area of
Interest, the provisions of Section 7.2 shall apply.




2.8

Once Optionee has paid the Option Price in full, Optionee will have exercised
the Option and have acquired an undivided 100% right, title and interest in and
to the Property, subject to the royalties reserved to the Vendor in Section 2.9
below, any resulting mineral permits or leases, and this Agreement.




2.9

As additional consideration hereunder, Optionee agrees to pay to Vendor the
following:





3







--------------------------------------------------------------------------------




(a)

Commencing on the fourth anniversary of the Execution Date the Optionee shall
pay a minimum annual royalty of $300,000 every 12 months  for each year that
Optionee holds the Property ("Minimum Annual Royalty") thereafter, or until
Optionee terminates this Agreement or otherwise abandons all right, title and
interest in the Property. In the event that Optionee abandons the property, the
Minimum Annual Royalty would be pro-rated during the abandonment year to cover
only the portion of the year which Optionee held the Property provided, however,
that such Minimum Annual Royalty payments shall be increased annually by the
amount of the positive percentage of increase in the Consumer Price Index, All
Urban Consumers (CPI-U) (“CPI”), as published by the United States Department of
Labor, Bureau of Labor Statistics, in Survey of Current Business. The base
figure for such computation shall be the CPI statistics published for September
2009, and the payments due thereafter shall be adjusted using the positive
percentage of increase of the CPI from the base figures published for the month
that is two months before the due date of such payment;




(b)

a 4% (four percent) Net Returns Royalty on all minerals actually produced and
sold from the Property, to be calculated and paid in accordance with the terms
and conditions of Schedule 'B' attached hereto.




2.10

The Minimum Annual Royalty, as provided for in subsection (b) of Section 2.9
shall be considered payment towards, and deducted from the Gross Production
Royalty paid during any applicable year of this Agreement on production during
that year, but shall not be credited against royalties on production  for
subsequent years.




2.11

All payments made herein shall be made 50% to Steven Van Ert and 50% to Noel
Cousins; provided, however, that either party may require the establishment of a
single collection agent in which case such agent shall be given instructions for
distribution as set forth above.




3.

PRE-EXERCISE ACTIVITIES:




3.1

Within thirty (30) days after the Execution Date, Optionee shall undertake to
complete such actions as required to register to do business in California.
 Optionee shall not perform any work within the Property prior to such
registration.




3.2

Within 45 days after the Execution Date, Vendors shall conditionally transfer
the Property to Optionee using a deed substantially in the form attached hereto
as Exhibit B (the 'Transfer Deed') in accordance with and subject to all the
terms and conditions of this Agreement, which Transfer Deed shall reserve to
Vendors the Royalty provided for herein.  Vendors conveyance of the Property
shall be secured by a duly executed and recordable reconveyance deed in the form
attached hereto as Exhibit C (the “Reconveyance Deed”), which shall be held in
escrow in the offices of Vendors’ counsel, with instructions to deliver the
Reconveyance Deed to Vendors upon the termination of this Agreement caused by
any breach thereof by Optionee.  Optionee shall execute and deliver the
Reconveyance Deed to Vendors’ counsel prior to Vendors’ obligation to deliver to
Optionee the Transfer Deed.  Within thirty (30) days after the Transfer Deed is
recorded, Optionee shall prepare and file with the United States Bureau of Land
Management ("BLM") a notice of transfer of interest for all unpatented mining
claims within the Property, pay all required filing fees, and provide a copy of
same to Vendors.




3.3

Prior to exercise of the Option, Optionee will have full right, power and
authority, subject to all of the reservations, terms, covenants and conditions
herein contained, to conduct all activities permitted on unpatented mining
claims.




3.4

Prior to exercise of the Option, if Optionee elects to perform any acts or
engage in any mining activities on the Property, Optionee will have the
following duties and obligations:




(a)

to manage, direct and control all exploration, development and production
operations in, on and under the Property in a prudent and workmanlike manner,
and in compliance with all applicable laws, rules, orders and regulations;




(b)

subject to the terms and conditions of this Agreement, to keep the Property in
good standing and free and clear of liens, charges and encumbrances of every
character arising from its operations on the Property (except liens for taxes
not yet due, and other claims and liens contested in good faith by Optionee) and
to proceed with all diligence to contest or discharge any lien that is filed;





4







--------------------------------------------------------------------------------



(c)

to obtain and maintain, or cause any contractor engaged to obtain and maintain
not less than $2,000,000 as comprehensive form general liability insurance for
each occurrence for combined bodily injury and property damage.  Vendors shall
be named as co-insured under such policies of Optionee and Optionee shall
provide Vendors with a certificate of such insurance prior to the commencement
of any operations under this Agreement or any entry onto the Property;




(d)

to permit Vendors and/or their respective  representatives, at their own expense
and risk, access to (i) the Property and (ii)  all data derived from carrying
out work hereunder, provided that in exercising such right Vendors will not
unreasonably interfere with the activities of Optionee and that Vendors and
their respective representatives will defend, indemnify and save harmless
Optionee and its directors, officers, employees and agents from and against all
and any losses, damages, expenses, claims, suits, actions and demands of any
kind or nature whatsoever in any way referable to or arising out of the entry,
presence or activities of Vendors and their respective representatives in
connection with access to the Property including, without limitation, bodily
injuries or death or damage to property at any time resulting therefrom;




(e)

to perform its duties and obligations in a manner consistent with good
exploration and mining practices;




(f)

defend, indemnify and save Vendors harmless from any and all losses, damages,
expenses, claims, suits, actions or demands of any kind or nature whatsoever in
any way referable to or arising out of any work done by or for the benefit of
Optionee on or with respect to the Property; and




(g)

prior to commencing any operations or activities on the Property, obtain all
necessary operating and environmental permits and post any required reclamation
or other bonds or safekeeping agreements required by any governmental agency.




(h)

Optionee shall undertake to fill, fence or otherwise secure and place
appropriate signage on any open historic mine workings or pits presently on the
Property or properties acquired under this agreement.  Such action shall be
undertaken by Optionee on an on-going basis as a regular part of its activities
on the Property but need not take priority over other work unless required to do
so by any governmental authority.




(i)

Optionee shall perform all work, filings and payments required to maintain the
Property pursuant to federal, state and county laws or regulations.  Optionee
shall pay all annual fees required to maintain the Property to the BLM on or
before April 1st of each year, and shall provide Vendors with evidence of such
payment.  Optionee shall prepare and timely record each year with San Bernardino
 County appropriate affidavits documenting the intent to maintain the Property.
 Optionee shall pay the claim maintenance fees for the assessment year beginning
September 1, 2011, on or before August 31, 2011.




4.

REPRESENTATIONS AND WARRANTIES




4.1

Optionee represents and warrants to Vendors that:




(a)

it is qualified to acquire and dispose of interests in, and to explore, develop
and exploit, mining properties in the State of California;




(b)

it has full power, capacity and authority to carry on its business and to enter
into and perform its obligations under this Agreement and any agreement or
instrument referred to or contemplated by this Agreement;




(c)

all necessary corporate and shareholder or partnership approvals have been
obtained and are in effect with respect to the transactions contemplated hereby,
and no further action on the part of the directors or shareholders is necessary
or desirable to make this Agreement valid and binding on it;




(d)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by its organizational documents or any
agreement to which it is a party;





5







--------------------------------------------------------------------------------




(e)

it is familiar with the laws and regulations that relate to the Property
(including without limitation, the laws and regulations of the State of
California); and




(f)

Optionee acknowledges that if it is obligated to make any payments to brokers or
to pay any finder's fee related to this Agreement, Optionee shall make such
payment and indemnify and hold harmless the Vendors from any claim for such
payment.




4.2

Vendors hereby represent and warrant to Optionee that:




(a)

each has full power, capacity and authority to enter into and perform its
obligations under this Agreement and any agreement or instrument referred to or
contemplated herein;




(b)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which either of them is
a party;




(c)

to the best of Vendors’ knowledge and belief, all unpatented claims included in
the Property have been located in accordance with applicable laws of the United
States and the State of California.  The location notices thereof have been
timely recorded/filed with the Recorder of San Bernardino County and the
California State Office of the Bureau of Land Management, and, subject to the
paramount title of the United States, the Vendors are the sole owners and have
exclusive possession thereof free and clear of all claims, liens or
encumbrances;




(d)

there are no pending or threatened actions, suits, claims or proceedings
regarding the Property or any portion thereof of which Vendors are aware;




(e)

Vendors do not warrant the accuracy of any data or technical information
furnished to Optionee either before or subsequent to the execution of this
Agreement;




(f)

Vendors have the exclusive right to enter into this Agreement, have not made any
sale, lease or agreement affecting the rights granted herein, and have all
necessary powers and authority to dispose of any and all rights, titles and
interests in and to the Property in accordance with the terms of this Agreement;




(g)

The Vendors warrantee that they understand the restricted shares are being
issued pursuant to the exemption from the registration requirements of the
United States Securities Act of 1933, as amended (the "Securities Act"),
provided by Regulation D Rule 506 of such Securities Act or Regulation S and
that the Vendors meet the qualifications specified in the Rule;




(h)

the Vendors have no knowledge of any existing, or anticipated, environmental
matters specifically related to the Property which have not been disclosed in
this agreement; and




(i)

the Vendors have no knowledge of any pending or threatened litigation of any
kind, or unresolved regulatory matters regarding the Property which has not been
disclosed in this agreement.




4.3

The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Property by Optionee and each of the parties
will indemnify and save the other harmless from all loss, damage, costs, actions
and suits arising out of or in connection with any breach of any representation,
warranty, covenant, agreement or condition made by it and contained in this
Agreement.




5.

COVENANTS OF VENDORS AND OPTIONEE:




5.1

During the term of this Agreement, the parties covenant and agree with each
other as follows:




(a)

so long as Optionee is not in default hereunder, Vendors will not do any act or
thing which would in any way adversely affect the rights of Optionee hereunder;





6







--------------------------------------------------------------------------------




(b)

Vendors will make available to Optionee and its representatives all records and
files in the Vendors' possession (paper or electronic) relating, directly or
indirectly, to the Property within thirty days of the Execution Date, and
Vendors will permit Optionee and its representatives at their own risk and
expense to take abstracts therefrom and make copies thereof;




(c)

Vendors will cooperate as reasonably necessary with Optionee in obtaining any
surface or other rights on or related to the Property, as Optionee, in its
discretion, deems appropriate or desirable;




(d)

Vendors will promptly provide Optionee with any and all notices and
correspondence received by Vendors from the relevant government agencies in
respect of the Property, and further, will request such agencies, in writing, to
copy Optionee on all correspondence and notices;




(e)

Optionee will provide to Vendors quarterly reports on the following:




i.

work completed on the Property,

ii.

results of the work completed,

iii.

planned work and Expenditures for the ensuing three months, and

iv.

Expenditures on the Property.




(f)

Optionee will provide to Vendors annually copies of raw data together with
copies of any technical reports and interpretative data obtained as a result of
exploration of the Property (or purchased from third parties) during the prior
year.




(g)

Vendors shall not take any action to adversely affect the rights of Optionee
hereunder.




(h)

Vendors shall hold any information so provided in confidence as specified in
Section 8 of this Agreement.




6.

TERMINATION:




6.1

Unless otherwise agreed by Vendors in writing, this Agreement and the Option
will, except for the provisions of Section 7, terminate:




(a)

30 days after Vendors provide notice to Optionee upon the failure of Optionee to
pay or otherwise incur any portion of the Option Price pursuant to Section 2.3
within the time periods specified therein, subject to the provisions of Section
2.6;




(b)

30 days after Vendors provide notice to Optionee upon the failure of Optionee to
perform any substantial obligation required by this Agreement and the failure of
Optionee to perform such obligation within the 30-day period or otherwise
undertake to perform such obligation and to diligently complete any required
performance; or




(c)

if Optionee gives notice in accordance with Section 6.2.




6.2

At any time Optionee will have the right to terminate this Agreement by giving
not less than 30 days written notice to that effect to Vendors.  Optionee shall
not be entitled to a refund of any monies paid or expended hereunder, all of
which shall be deemed full consideration due hereunder from Optionee to Vendors.




7.

OBLIGATIONS UPON TERMINATION:




7.1

If this Agreement is terminated for any reason whatsoever this Agreement,
including the Option, but excluding this Section 7 (which will continue in full
force and effect for so long as is required to give full effect to the same)
will be of no further force and effect, except that Optionee will:




(a)

at Vendors option (which may include only a portion of the Property) reassign or
transfer the Property to Vendors:





7







--------------------------------------------------------------------------------




i.

in good standing and in accordance and compliance with the applicable laws,
rules and regulations,




ii.

free and clear of all liens, charges and encumbrances arising from this
Agreement or Optionee's operations hereunder,




iii.

with any financial and other obligations satisfied that have accrued as of the
date of reassignment/transfer,




iv.

in a safe and orderly condition, and




v.

in a condition which is in compliance with all applicable rules and orders of
governmental authorities with respect to reclamation and restoration of the
surface to the Property.




(b)

deliver to Vendors, within 90 days of termination, a report on all work carried
out by Optionee on the Property, together with copies of all maps, drill hole
logs, assay results, reports and other information compiled or prepared by or on
behalf of Optionee with respect to work on or with respect to the abandoned
portion of the Property (including interpretive data), and make available to
Vendors (at the place of storage) all core samples and sample pulps and rejects;
nothing herein shall be construed to require Optionee to compile data which in
its opinion is not necessary to its operations hereunder. Optionee shall have no
liability on account of any such data being relied or acted upon by Vendors;




(c)

subject to any requirements of governmental agencies, unless otherwise agreed by
Vendors in writing, remove from the Property within six months of the effective
date of termination or abandonment all materials, equipment and facilities
erected, installed or brought upon the abandoned portion of the Property (or the
entire Property, if this Agreement is terminated) by or at the instance of
Optionee;




(d)

at Vendors option, instruct Vendor's counsel to deliver to the  California
office of the BLM the previously executed forms of reassignments or otherwise
provide new forms of assignment if so required to transfer all right, title and
interest of Optionee in and to the abandoned portion of the Property to the
Vendors; and




(e)

the title to all mining machinery, equipment, tools, mobile trailers and mobile
homes placed upon the Property by Optionee shall remain the personal property of
Optionee, and shall be removed within 90 days after termination of this
Agreement, for any reason, provided that such removal shall not extend to
foundations, mine timbers in place, buildings, structures, fences, cattle
guards, gates, culverts and other permanent improvements, unless Vendors shall
give their prior written consent thereto. Optionee shall repair all damages to
the abandoned portion of Property and access caused by such removal. If Optionee
is delayed by weather conditions from completing the removal of such personal
property within the specified time, then Vendors agree to extend the time by a
reasonable period required by Optionee.




7.2

Optionee shall be entitled to abandon any portion of the Property at any time
either before or after the exercise of the Option upon not less than 30-day's
written notice to Vendors.  If the Vendors provide written notice to Optionee
during such time, Optionee shall reassign to Vendors the right to the abandoned
portion of the Property and the provisions of Section 7.1 shall apply. For
clarity, the Option Price, the Minimum Annual Royalty, the Royalty on production
and other obligations under this Agreement will not change in case of partial
abandonment of the Property by Optionee.





8







--------------------------------------------------------------------------------



8.

SHARING OF AND CONFIDENTIAL NATURE OF INFORMATION:




8.1

Each party agrees that all information obtained hereunder will be the exclusive
property of the parties and not publicly disclosed or used other than for the
activities contemplated hereunder, except as required by law, a court of
competent jurisdiction or by the rules and regulations of any regulatory
authority or stock exchange having jurisdiction or with the written consent of
the other party, such consent not to be unreasonably withheld.




8.2

During the term and any extension of this Agreement, all information or data
supplied in writing by Optionee to Vendors relating to the exploration,
development or mining of the Property by Optionee which is specifically
identified as confidential by Optionee at the time it is supplied, shall be kept
confidential by Vendors and not disclosed to any third person without Optionee's
prior written consent, which consent may be withheld for any reason or for no
reason; provided, however, these provisions shall not apply to disclosures made
by Vendors for the purpose of exchanging, selling or assigning the Property or
its interest in the Property or this Agreement, or for the purpose of disputes
or litigation between these parties in connection with this Agreement.




8.3

Neither party warrants the accuracy of information disclosed or obtained under
the terms of this Agreement and will not be responsible for any reliance upon
such information by the party to whom the information is disclosed.




9.

ASSIGNMENT OF INTEREST BY OPTIONEE OR MERGER OF OPTIONEE:




9.1

Optionee agrees it shall not have the right to assign any part of its interest
in this Agreement or the Property without the express written consent of the
Vendors.




9.2

If Optionee is merged into or acquired by another entity, the shares to be
issued pursuant to Section 2.3(c) and Section 2.9(a) hereof shall be valued, at
the election of the Vendors, as either equivalent shares of the new entity, or a
cash value equal to the greater value of the closing price of Optionee on (1)
the day of the announcement to the merger, or (2) the day of the closing of the
transaction, and the new entity, at the election of the Vendors, shall pay a
cash value as determined aforesaid or issue shares of the new entity to the
Vendors at the closing of the transaction.




10.

FORCE MAJEURE:




10.1

If Optionee is delayed or interrupted in or prevented from exercising its rights
or performing its obligations, as herein provided, by reasons of "force
Majeure," then, and in all such cases, Optionee shall be excused, without
liability, from performance of its obligations set forth in this Agreement
(except as to obligations to pay money and issue stock), but the provisions
shall again come into full force and effect upon the termination of the period
of delay, prevention, disability or condition.  Optionee shall notify Vendors of
the beginning and ending date of any period of force majeure and the period of
time required for performance under this Agreement shall be extended for the
period of the disability.  "Force majeure" includes all disabilities arising
from causes beyond the reasonable control of Optionee; including, without
limitation, acts of God, accidents, fires, damages to facilities, labor
troubles, unavailability of fuels, supplies and equipment, unusually severe
weather, orders or requirements of courts or government agencies, or the
inability to obtain environmental clearance or operating permits that may be
required by governmental authorities.




11.

NOTICES:




11.1

Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and may be given by the delivery of the
same by courier to the following addresses:




Vendors:




Steven Van Ert

PO Box 3785

Chatsworth, California

91313, USA




Noel Cousins

PO Box 37061

Tucson, Arizona

85740, USA





9







--------------------------------------------------------------------------------




With a copy to:




John C. Lacy

DeConcini McDonald Yetwin & Lacy, P.C.

2525 E. Broadway Blvd., Suite 200

Tucson, Arizona 85716




Optionee:




Manfred Ruf

Chief  Executive Officer

Rarus Minerals Inc.

2850 W. Horizon Ridge Parkway, Suite 200

Henderson, Nevada 89052







11.2

Any notice, direction or other instrument will, for all purposes regarding
notices hereunder:




(a)

if delivered by courier, be deemed to have been given and received, and
effective, for all purposes, on the day it was delivered; and




(b)

if mailed, be deemed to have been given and received, effective, for all
purposes, on the fifth business day following the day of mailing, as dated by
the postal service, except in the event of disruption of the postal service, in
which event notice will be deemed to be received only when actually received.




11.3

Any party may at any time give to the other(s) notice in writing, pursuant to
the protocol set forth above, of any change of address of the party giving such
notice and from and after the giving of such notice the address or addresses
therein specified will be deemed to be the address of such party for the
purposes of giving notice hereunder.




12.

AREA OF INTEREST:




12.1

An area of interest shall exist for all lands within that area described as all
of Section 11, Township 5 North, Range 18 East, San Bernardino Mer., and ten
miles extended in each direction from the exterior boundaries of Section 11.  If
either party acquires, directly or indirectly, any mineral or other interests,
direct, contingent or otherwise (except for shares within a publicly traded
corporation), to or within the lands lying, wholly or in part, within the area
of interest, or if Vendors or Optionee enters into any type of agreement by
which such an interest may be earned or otherwise acquired therein by either
party, then the acquiring party shall promptly notify the other of such
acquisition or such agreement, and this Agreement shall apply thereto, and such
lands or interests within the area of interest shall form part of the Property
and be included in this Agreement. To the extent that unpatented mining claims
are acquired, Optionee shall comply with all laws and regulations regarding the
maintenance of such claims and the recorded memorandum of this Agreement shall
be amended to include such mining claims.  Any interest acquired by either party
in lands outside of the area of interest shall not be subject to the terms
hereof.




13.

GENERAL:




13.1

Each party will be responsible for their respective legal costs incurred in
connection with the preparation, execution and, if applicable, approval of this
Agreement by any regulatory body or agency.




13.1

The parties will execute such further and other documents and do such further
and other things as may be necessary or convenient to carry out and give effect
to the intent of this Agreement.








10







--------------------------------------------------------------------------------



13.3

All references to moneys hereunder are in United States Dollars, unless
otherwise noted. All payments to be made to any party hereunder may be made by
cheque or bank draft mailed or delivered to such party at its address for notice
purposes as provided herein, or deposited for the account of such party at such
bank as such party may designate from time to time by notice to the paying
party. All payments to Vendors pursuant to this Agreement may be made by
Optionee in equal amounts to each Vendor, unless required otherwise in writing
by each of the Vendors.




13.4

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.




13.5

This Agreement shall constitute the entire agreement between the parties and
replaces and supersedes all prior agreements, arrangements, negotiations and
representations, whether oral or written, express or implied, statutory or
otherwise between the parties with respect to the subject matter herein.




13.6

If any one or more of the provisions contained herein should be invalid, illegal
or unenforceable in any respect in any jurisdiction, the validity, legality and
enforceability of such provision shall not in any way be affected or impaired
thereby in any other jurisdiction, and the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired thereby.




13.7

A memorandum of this Agreement, deleting monetary terms, may be recorded in the
official records of San Bernardino County, California .




13.8

This Agreement shall be construed in accordance with and fully governed by the
laws of the State of Nevada. The parties agree to attorn to the jurisdiction of
the courts of Nevada.




13.9

If any legal action or other proceeding is brought for the enforcement of this
Agreement or because of an alleged dispute, breach, default or misrepresentation
in connection with any of the provisions of this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys' fees and
other costs and expenses incurred in that action or proceeding, in addition to
any other relief to which it may be entitled.




13.10

For the purpose of computing any period of time prescribed herein or relating
hereto, the first day shall be excluded. If the period of time is six days or
more, weekends and public holidays shall be included. An act required to be
performed on a day shall be performed at or before the close of business on such
day. If an act is required to be performed on a certain day and such day is not
a regular business day, the time of performance or measurement shall be extended
to and including the next regular business day.




13.11

This Agreement may be executed in any number of counterparts and by facsimile
with the same effect as if all parties to this Agreement had signed the same
document and all counterparts will be construed together and will constitute one
and the same instrument and any facsimile signature shall be taken as an
original.





11







--------------------------------------------------------------------------------




IN WITNESS WHEREOF this agreement has been executed by the parties hereto as of
the day and year first above written.




OPTIONEE:










Per: /s/ Manfred Ruf

Witness: /s/ witness

Manfred Ruf, President & CEO




   witness

   (please print name)




VENDORS:




/s/ Noel Cousins

Noel Cousins

Witness: /s/ witness

  

   

   witness

   (please print name)




/s/ Steven Van Ert

Steven Van Ert

Witness:

  

   

   /s/ witness




   witness

   (please print name)











12







--------------------------------------------------------------------------------

Schedule "A"




MINERAL CLAIMS COMPRISING THE PROPERTY




Attached to and forming part of a Option Agreement between Steven Van Ert and
Noel Cousins and Rarus Minerals Inc. dated effective June 24, 2011.




PILOT PEAK PROPERTY DESCRIPTION




The Pilot Peak Property in San Bernardino County, California consists of
unpatented lode mining claims in Sections 2, 3, 4, 10, 11  12, 14 and 15; T5N,
R18E, SBM and Sections 34 and 35; T6N, R18E SBM.  The claims are owned equally
by Steven Van Ert and Noel Cousins and are recorded in the records of San
Bernardino County and the Bureau of Land Management as follows:




 

NAME OF CLAIM

SAN BERNARDINO COUNTY DOC #

BLM SERIAL #

1.

PP102

2010-0499098

CAMC0297741

2.

PP103

2010-0499099

CAMC0297742

3.

PP104

2010-0499100

CAMC0297743

4.

PP105

2010-0499101

CAMC0297744

5.

SW#1

2011-0211885

CAMC0299199

6.

SW#2

2011-0211886

CAMC0299200

7.

SW#3

2011-0211887

CAMC0299201

8.

SW#4

2011-0211888

CAMC0299202

9.

SW#5

2011-0211889

CAMC0299203

10.

SW#6

2011-0211890

CAMC0299204

11.

SW#7

2011-0211891

CAMC0299205

12.

SW#8

2011-0211858

CAMC0299206

13.

SW#9

2011-0211859

CAMC0299207

14.

SW#10

2011-0211860

CAMC0299208

 

NAME OF CLAIM

SAN BERNARDINO COUNTY DOC #

BLM SERIAL #

15.

SW#11

2011-0211861

CAMC0299209

16.

SW#12

2011-0211862

CAMC0299210

17.

SW#13

2011-0211863

CAMC0299211

18.

SW#14

2011-0211864

CAMC0299212

19.

SW#15

2011-0211865

CAMC0299213

20.

SW#16

2011-0211866

CAMC0299214

21.

SW#17

2011-0211867

CAMC0299215

22.

SW#18

2011-0211868

CAMC0299216

23.

SW#19

2011-0211869

CAMC0299217

24.

SW#20

2011-0211870

CAMC0299218

25.

SW#21

2011-0211871

CAMC0299219

26.

SW#22

2011-0211872

CAMC0299220

27.

SW#23

2011-0211873

CAMC0299221

28.

SW#24

2011-0211874

CAMC0299222

29.

SW#25

2011-0211875

CAMC0299223

30.

SW#26

2011-0211876

CAMC0299224

31.

SW#27

2011-0211877

CAMC0299225

32.

SW#28

2011-0211878

CAMC0299226

33.

SW#29

2011-0211879

CAMC0299227

34.

SW#30

2011-0211880

CAMC0299228

35.

SW#31

2011-0211881

CAMC0299229

36.

SW#32

2011-0211882

CAMC0299230

37.

SW#33

2011-0211883

CAMC0299231





13







--------------------------------------------------------------------------------




 

NAME OF CLAIM

SAN BERNARDINO COUNTY DOC #

BLM SERIAL #

38.

SW#34

2011-0211884

CAMC0299232

39.

SW#35

2011-0211825

CAMC0299233

40.

SW#36

2011-0211826

CAMC0299234

41.

SW#37

2011-0211827

CAMC0299235

42.

SW#38

2011-0211828

CAMC0299236

43.

SW#39

2011-0211829

CAMC0299237

44.

SW#40

2011-0211830

CAMC0299238

45.

SW#41

2011-0211831

CAMC0299239

46.

SW#42

2011-0211832

CAMC0299240

47.

SW#43

2011-0211833

CAMC0299241

48.

SW#44

2011-0211834

CAMC0299242

49.

SW#45

2011-0211835

CAMC0299243

50.

SW#46

2011-0211836

CAMC0299244

51.

SW#47

2011-0211837

CAMC0299245

52.

SW#48

2011-0211838

CAMC0299246

53.

SW#49

2011-0211839

CAMC0299247

54.

SW#50

2011-0211840

CAMC0299248

55.

SW#51

2011-0211841

CAMC0299249

56.

SW#52

2011-0211842

CAMC0299250

57.

SW#53

2011-0211843

CAMC0299251

58.

SW#54

2011-0211844

CAMC0299252

59.

SW#55

2011-0211845

CAMC0299253

60.

SW#56

2011-0211846

CAMC0299254

 

NAME OF CLAIM

SAN BERNARDINO COUNTY DOC #

BLM SERIAL #

61.

SW#57

2011-0211847

CAMC0299255

62.

SW#58

2011-0211848

CAMC0299256

63.

SW#59

2011-0211849

CAMC0299257

64.

SW#60

2011-0211850

CAMC0299258

65.

SW#61

2011-0211851

CAMC0299259

66.

SW#62

2011-0211852

CAMC0299260

67.

SW#63

2011-0211853

CAMC0299261

68.

SW#64

2011-0211854

CAMC0299262

69.

SW#65

2011-0211795

CAMC0299263

70.

SW#66

2011-0211796

CAMC0299264

71.

SW#67

2011-0211797

CAMC0299265

72.

SW#68

2011-0211798

CAMC0299266

73.

SW#69

2011-0211799

CAMC0299267

74.

SW#70

2011-0211800

CAMC0299268

75.

SW#71

2011-0211801

CAMC0299269

76.

SW#72

2011-0211802

CAMC0299270

77.

SW#73

2011-0211803

CAMC0299271

78.

SW#74

2011-0211804

CAMC0299272

79.

SW#75

2011-0211805

CAMC0299273

80.

SW#76

2011-0211806

CAMC0299274

81.

SW#77

2011-0211807

CAMC0299275

82.

SW#78

2011-0211808

CAMC0299276

83.

SW#79

2011-0211809

CAMC0299277





14







--------------------------------------------------------------------------------




 

NAME OF CLAIM

SAN BERNARDINO COUNTY DOC #

BLM SERIAL #

84.

SW#80

2011-0211810

CAMC0299278

85.

SW#81

2011-0211811

CAMC0299279

86.

SW#82

2011-0211812

CAMC0299280

87.

SW#83

2011-0211813

CAMC0299281

88.

SW#84

2011-0211814

CAMC0299282

89.

SW#85

2011-0211815

CAMC0299283

90.

SW#86

2011-0211816

CAMC0299284

91.

SW#87

2011-0211817

CAMC0299285

92.

SW#88

2011-0211818

CAMC0299286

93.

SW#89

2011-0211819

CAMC0299287

94.

SW#90

2011-0211820

CAMC0299288

95.

SW#91

2011-0211821

CAMC0299289

96.

SW#92

2011-0211822

CAMC0299290

97.

SW#93

2011-0211823

CAMC0299291

98.

SW#94

2011-0211824

CAMC0299292

99.

SW#95

2011-0211915

CAMC0299293

100.

SW#96

2011-0211916

CAMC0299294

101.

SW#97

2011-0211917

CAMC0299295

102.

SW#98

2011-0211918

CAMC0299296

103.

SW#99

2011-0211919

CAMC0299297

104.

SW#100

2011-0211920

CAMC0299298

105.

SW#101

2011-0211921

CAMC0299299

106.

SW#102

2011-0211922

CAMC0299300

 

NAME OF CLAIM

SAN BERNARDINO COUNTY DOC #

BLM SERIAL #

107.

SW#103

2011-0211923

CAMC0299301

108.

SW#104

2011-0211924

CAMC0299302

109.

SW#105

2011-0211892

CAMC0299303

110.

SW#106

2011-0211893

CAMC0299304

111.

SW#107

2011-0211894

CAMC0299305

112.

SW#108

2011-0211895

CAMC0299306

113.

SW#109

2011-0211896

CAMC0299307

114.

SW#110

2011-0211897

CAMC0299308

115.

SW#111

2011-0211898

CAMC0299309

116.

SW#112

2011-0211899

CAMC0299310

117.

SW#113

2011-0211900

CAMC0299311

118.

SW#114

2011-0211901

CAMC0299312

119.

SW#115

2011-0211902

CAMC0299313

120.

SW#116

2011-0211903

CAMC0299314

121.

SW#117

2011-0211904

CAMC0299315

122.

SW#118

2011-0211905

CAMC0299316

123.

SW#119

2011-0211906

CAMC0299317

124.

SW#120

2011-0211907

CAMC0299318

125.

SW#121

2011-0211908

CAMC0299319

126.

SW#122

2011-0211909

CAMC0299320

127.

SW#123

2011-0211910

CAMC0299321

128.

SW#124

2011-0211911

CAMC0299322

129.

SW#125

2011-0211912

CAMC0299323





15







--------------------------------------------------------------------------------




 

NAME OF CLAIM

SAN BERNARDINO COUNTY DOC #

BLM SERIAL #

130.

SW#126

2011-0211913

CAMC0299324

131.

SW#127

2011-0211914

CAMC0299325

132.

SW#128

2011-0211855

CAMC0299326

133.

SW#129

2011-0211856

CAMC0299327

134.

SW#130

2011-0211857

CAMC0299328








16







--------------------------------------------------------------------------------

Schedule "B"




Production Royalty




a.

Royalty Calculation:




Optionee shall convey to Vendors the following production royalty interest (the
"Royalty") in any and all minerals produced from the Property:




1.

Four percent (4%) of the "Net Returns" for all minerals actually produced and
sold from the Property.  The term "Net Smelter Returns" as used herein shall
mean the actual sale proceeds received by Optionee from the sale of minerals to
a smelter, refinery or other buyer (as reported on the smelter settlement sheet
or other evidence of calculation of the sales price) less only the following
expenses actually incurred and borne by Optionee: (i) the actual costs of
freighting or transporting said minerals from the mine or mill to the point or
points of sale (including without limitation costs of loading, transporting and
insuring the ores, metals, minerals and concentrates in transit), unless already
deducted by the purchaser; and (ii) all charges and costs of or relating to
smelting and refining (including without limitation sampling, assaying and
weighing charges), unless already deducted by the purchaser.  If such smelter is
owned or controlled by Optionee or any of its affiliates, then charges, costs
and penalties for such operations shall mean (for the purposes of calculating
Net Smelter Returns) the amount that Optionee would have incurred if such
operations were carried out at facilities not owned or controlled by Optionee
then offering comparable services for comparable products on prevailing terms.
 For avoidance of doubt, in calculating Net Smelter Returns there shall not be
any deduction for any costs of mining, or any costs of transporting minerals to
the mill, or any costs of processing minerals other than said smelting and
refining costs.




2.

If precious metals are produced from the Property, Vendor may, by notice to
Optionee, elect to receive Royalty in the form of doré, in which case Vendor
shall make arrangements for the acceptance and transfer of doré as will
accommodate Optionee's normal shipping schedule.  For purposes of determining
the credits for minimum royalty obligations and allowable deductions, the value
of Royalty taken in kind shall be based on the contained value of such ores or
concentrates as of the date of delivery to Vendor.  Contained value shall be
based on assays performed as a part of the sale by Optionee of similar doré and
the spot metal prices published in Metals Week or other generally acceptable
industry guide for the date of transfer.




3.

If Optionee enters into a contract for the delivery of minerals for more than
one year the Vendor may elect, by notice to Optionee to establish the value of
minerals based on the market price on the date of delivery as quoted in Metals
Week.  If Metals Week does not report on an international or domestic spot
market for the mineral so sold, the Optionee shall use whatever
industry-recognized source of market prices as may otherwise be regularly
published, but if no spot market exists, Vendors shall have no right to question
the judgment of Optionee, provided that in such case, Optionee shall not enter
into contracts for sale for more than five years.




b.

Frequency of Payment of Royalty:




Payment of Royalty hereunder shall be due and payable within 30 business days
after the sale proceeds are actually received, in good funds, from any purchaser
of minerals mined from the Property.




c.

Method of Making Payments:




All payments required hereunder may be mailed or delivered to any single
depository as Vendor may instruct, in writing. If Optionee makes a payment or
payments on account of the Royalty in accordance with the provisions of this
instrument, it will have no further responsibility for distribution of the
Royalty. All charges of the agent, trustee or depository will be borne solely by
the parties receiving payments of Royalty. The delivery or the deposit in the
mail of any payment hereunder on or before the due date thereof shall be deemed
timely payment hereunder.




d.

Deductions for Annual Royalty:




All payments made by Optionee to Vendor pursuant to Section 2.9(b) of this
Agreement shall be applied as a payment towards the Royalty and deducted from
any amount of the Royalty owing for the applicable year.





17







--------------------------------------------------------------------------------




e.

Records and Reports:




1.

Records, Inspection and Audit. Within ninety days following the end of each
calendar year, commencing with the year in which the Property is brought into
commercial production (not inclusive of any bulk sampling programs), Optionee
shall deliver to Vendors a written statement of the Royalty paid for said
calendar year (the "Statement"). Vendors shall have the right, within a period
of three months from receipt of such Statement, upon 30 days' prior written
notice, to inspect Optionee's books and records relating thereto and to conduct
an independent audit of such books and records at its own cost and expense, and
in a manner not disruptive of Optionee's business or operations.




2.

Objections. If Vendors do not request an inspection of Optionee's books and
records during the three month period referred to in the preceding paragraph,
all payments of  Royalty for the annual period will be considered final and in
full satisfaction of all obligations of Optionee with respect thereto. If
Vendors dispute any calculation of Royalty, Vendors shall deliver to Optionee a
written notice (the "Objection Notice") describing and setting forth a specific
objection within sixty days after receipt by Vendors of the subject Statement.
Vendors shall, within 30 days of the date of the Objection Notice, and at their
sole cost and expense, have an independent auditing firm promptly and diligently
commence preparation of a written audit of Optionee's books and records relating
to the subject Statement. If such audit determines that there has been a
deficiency or an excess in the payment made to Vendors, such deficiency or
excess will be resolved by adjusting the next payment due hereunder. If the
audit discloses a deficiency of five percent or more of the amount due as a
Royalty hereunder, Optionee will pay or reimburse to Vendors, as applicable, the
costs and expenses of such audit. All books and records used and kept by
Optionee to calculate the Royalty due hereunder will be kept in accordance with
U.S. generally accepted accounting principles, and the audit will be conducted
in accordance with U.S. generally accepted accounting principles.




3.

Evidence of Maintenance of the Property. Optionee shall deliver to Vendors, not
later than the date two months prior to the date for the payment of any
obligations to maintain the Property (including any annual claim maintenance
fees for mining claims located by Optionee within the area of interest),
evidence that such payments have been timely made.




f.

Inurnment:




The Royalty payable herein shall run with the land and be binding on all
subsequent assignees of rights arising out of the claims, replacements thereof
and resulting permits or Mineral Leases.  In the case of unpatented mining
claims or other rights within the area of interest, the Royalty shall be binding
on subsequent owners of the Property, including any amendments, relocations,
patents of the same or additional or alternative rights to mine as may be
conferred by any changes in the mineral laws of the United States.




g.

Assignments by Vendors:




Vendors may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its right, title and interest in and to its Royalty payable hereunder,
provided, however, that Optionee shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledge or other third party
until Optionee's receipt of written Notice concerning the assignment or
transfer.








18





